Case 1:19-cv-00715-LO-IDD Document 47 Filed 07/23/19 Page 1 of 3 PageID# 620




                      UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                             Alexandria Division


JUUL LABS, INC.,

                   Plaintiff,

v.                                                  Civil Action No. 1:19-cv-00715



YASER AHMED, GREG HILLHOUSE, PANTELEY
NIKOLOV, MIN ZHANG (敏 张), DANIEL WHITE,
WENJIANG MAI, DONG DONG WANG (东东 王),
ARTHUR BERNARD, MARK DERIAS, KEVIN
SULLIVAN, ANTONIO CRESSOTTI, RUSSELL
MCGOWAN, ZHENYU ZHU, LIAN CUI JIANG (莲翠
蒋), XIAO HUA WANG (小华 汪), ROY WALKER,
YERVAND SETOYAN, GREG WILSON, EMAN
GHALY, HAI YAN XIANG (海艳 项), JORDAN HORST,
MYRON DOYLE, BENZ TRAN, DENNIS HAMMER,
JIAQI CHEN, DUY TRAN, ANGELENE QUIMBAYA,
KENNETH BUSS, PENG LIN (鹏 林) IVAN
ZAMBAROV, APRIL CASELLA, NIKOLAY
ZANBAROV, TRACY WISBY, MERVAT
ABOULAYLA, NOAH MARTANO, NICOLE EGDORF,
JOSIF LEITNER, HARLEN NAPPI, ROBERT RULE,
MINGHUA HUANG, SARAH GRIFFITH, JACOB
COLEMAN, SLADE HANSON, ALEJANDRO PIEDRA,
CHRISTY VASQUEZ, HUI QI LIN (辉棋 林), WENBO
LEI, MARCIO DIAZ, ALI TOY, JESSE LAZAR, SIBEL
TOY, NIDAL HAMAYEL, IMAD RIHAN, ZAHEY
SAMEEH, JASON KIM, FREDERICK ROESEL, YAN
XIONG, BOBBY TAYLOR, CAROL PRINE, JIAWEI
HUANG, DARIO VASQUEZ, KENGATE LEEN,
JORDAN MCLEOD, KYLE JACKSON, KYLE
PATTERSON, KIMBERLY STRATOS,

                   Defendants.
Case 1:19-cv-00715-LO-IDD Document 47 Filed 07/23/19 Page 2 of 3 PageID# 621




 PLAINTIFF’S MOTION FOR ORDER AUTHORIZING OF SERVICE OF PROCESS
                BY EMAIL AS TO CERTAIN DEFENDANTS

       Plaintiff Juul Labs, Inc., by counsel, moves this Court for an Order directing that Plaintiff

serve the below listed Defendants by their email addresses, for the reasons set forth in Plaintiff’s

accompanying Memorandum of Law in support of this Motion.

No.   Defendant’s eBay ID           Defendant’s Name                  PayPal email address
          qiaotianping-
 4                                                                qtp_misszhang@outlook.com
         zhengmeixinxi
                                     Min Zhang (敏 张)                shiyan0227@outlook.com
 5         miss_zhang                                             qtp_misszhang@hotmail.com
                                                                   maiwenjiang@hotmail.com
                                       Wenjiang Mai
 7          Vapingpit                                           misszhanglink2mwj@outlook.com
                                                                   qtplink2mwj@outlook.com
                                     Dong Dong Wang
 8        savings4u168                                              wangpaul668@gmail.com
                                        (东东 王)
                                      Lian Cui Jiang
15        kytech2016_0                                                kytech2016@163.com
                                        (莲翠 蒋)
16        szeminhhangy                                           wangxiaohua588@outlook.com
                                      Xiao Hua Wang
22          tyijiafkju                                           xiaohuawang588@outlook.com
                                         (小华 汪)
68         yanshifu482                                              wxhua188@outlook.com
                                     Hai Yan Xiang
24       red-cherry2018                                            cherry-xiang@outlook.com
                                        (海艳 项)
33         talfangkoyu              Peng Lin (鹏 林)                  penglin188@outlook.com
53        wanyancai559             Hui Qi Lin (辉棋 林)                 linhq888@hotmail.com
54        wenwen996_4                  Wenbo Lei                    wenwen996@aliyun.com




                                                 2
Case 1:19-cv-00715-LO-IDD Document 47 Filed 07/23/19 Page 3 of 3 PageID# 622




Date: July 23, 2019               Respectfully submitted,

                                  /s/ Monica Riva Talley
                                  Monica Riva Talley (VSB No. 41840)
                                  Byron Pickard (VSB No. 47286)
                                  Dennies Varughese, Pharm.D. (pro hac vice)
                                  Nirav N. Desai (VSB. No. 72887)
                                  Nicholas J. Nowak (pro hac vice)
                                  Daniel S. Block (pro hac vice)
                                  STERNE KESSLER GOLDSTEIN & FOX, PLLC
                                  1100 New York Ave., N.W., Suite 600
                                  Washington, DC 20005-3934
                                  Telephone No.: (202) 371-2600
                                  Facsimile No.: (202) 371-2540
                                  mtalley@sternekessler.com
                                  bpickard@sternekessler.com
                                  dvarughe@sternekessler.com
                                  ndesai@sternekessler.com
                                  nnowak@sternekessler.com
                                  dblock@sternekessler.com
                                 Attorneys for Plaintiff




                                     3
